  Case: 3:18-cv-00185-TMR Doc #: 53 Filed: 03/02/21 Page: 1 of 2 PAGEID #: 1814




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON


 GAYLE A. JOHNSON,                      )
                                        )               Case No. 3:18-cv-185-TMR
          Plaintiff and                 )
          Counterclaim Defendant,       )               Judge Thomas M. Rose
                                        )
          v.                            )
                                        )
 UNITED STATES OF AMERICA               )
 DEPARTMENT OF TREASURY                 )
 (INTERNAL REVENUE SERVICE),            )
                                        )
          Defendant and                 )
          Counterclaim Plaintiff,       )
                                        )
          v.                            )
                                        )
 AKIL R. SHARIF,                        )
                                        )
          Counterclaim Defendant,        )
                                        )
          v.                            )
                                        )
 DAY-MONT BEHAVIORAL HEALTH             )
 CARE INC.                              )
                                        )
          Third Party Defendant.        )
 _______________________________________)

        FINAL JUDGMENT AGAINST GAYLE JOHNSON AND AKIL SHARIF

        This matter came before the Court on the Stipulation to Final Judgment Against Gayle

Johnson between counterclaim defendant Gayle Johnson and counterclaim plaintiff United

States, (Doc. 51), the Stipulation to Final Judgment Against Akil Sharif between counterclaim

defendant Akil Sharif and counterclaim plaintiff United States, (Doc. 45), and the parties’ joint

motion for entry of final judgment pursuant to Fed. R. Civ. P. 54(b), (Doc. 52).

       The counterclaim defendants Gayle Johnson and Akil Sharif having waived entry of
  Case: 3:18-cv-00185-TMR Doc #: 53 Filed: 03/02/21 Page: 2 of 2 PAGEID #: 1815




findings of fact and conclusions of law under Rule 52 of the Federal Rules of Civil Procedure

and there being no just reason to delay entry of final judgment, the Court enters the following

final judgment pursuant to Fed. R. Civ. P. 54(b):

        Counterclaim defendant Gayle Johnson is liable to the United States in the amount of

$608,093.84 as of January 22, 2021, plus statutory additions and interest pursuant to 26 U.S.C.

§§ 6601, 6621, and 6622 and 28 U.S.C. § 1961(c) from that date, for the unpaid liabilities

assessed pursuant to 26 U.S.C. § 6672 for the periods ending March 31, 2015, June 30, 2015,

September 30, 2015, December 31, 2015, March 31, 2016, June 30, 2016, and September 30,

2016.

        Counterclaim defendant Akil Sharif is liable to the United States in the amount of

$468,860.87 as of January 12, 2021, plus statutory additions and interest pursuant to 26 U.S.C.

§§ 6601, 6621, and 6622 and 28 U.S.C. § 1961(c) from that date, for the unpaid liabilities

assessed pursuant to 26 U.S.C. § 6672 for the periods ending March 31, 2015, June 30, 2015,

September 30, 2015, December 31, 2015, and March 31, 2016.




Dated: March 2, 2021                                 s/Thomas M. Rose
                                                     ___________________________
                                                     UNITED STATES DISTRICT JUDGE




                                                2
